MEMORANDUM **
Patricia S. Streett appeals from denial of her application for disability benefits. The district court affirmed the denial, and this appeal followed.
We review the district court’s decision de novo. See Bayliss v. Barnhart, 427 F.3d 1211, 1214 n. 1 (9th Cir.2005). The Commissioner’s decision must be affirmed if it is based on the correct legal standards and is supported by substantial evidence. See 42 U.S.C. § 405; Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir .2004).
We affirm the district court. Streett asserts that fibromyalgia causes her pain and fatigue sufficient to render her entirely disabled. She has met her burden under Cotton v. Bowen, 799 F.2d 1403 (9th Cir.1986) (per curiam), to prove excessive pain by showing objective medical evidence of impairments and that her impairments could reasonably be expected to cause some degree of pain. See Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996). The ALJ may reject her testimony, however, if he offers clear and convincing reasons for doing so that are supported by specific findings. See Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir.1993). The ALJ discussed numerous clear and convincing reasons to reject Streett’s testimony, citing specific findings from the record for each. He appropriately did not credit her testimony, and his denial of her application for disability benefits was proper.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.